Citation Nr: 0100677	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bladder cancer 
claimed as secondary to exposure to herbicides.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1967 and from July 1971 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1998 the RO 
denied, in pertinent part, service connection for bladder 
cancer and also determined that new and material evidence had 
not been submitted to reopen the claims of entitlement to 
service connection for left ear hearing loss and migraine 
headaches. 

The claim of entitlement to service connection for bladder 
cancer claimed as secondary to herbicide exposure is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1988, 
the RO denied service connection for left ear hearing loss 
and for migraine headaches.

2.  The evidence submitted subsequent to the December 1988 RO 
decision that denied service connection for left ear hearing 
loss and migraine headaches is so significant that it must be 
considered in order to fairly decide the merits of these 
claims.


CONCLUSION OF LAW

New and material evidence having been received, the claims of 
entitlement to service connection for left ear hearing loss 
and for migraine headaches are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the December 1988 
rating decision that denied service connection for left ear 
hearing loss and for migraine headaches is set out below.  

The service medical records from the veteran's first period 
of active duty have not been associated with the claims 
files.  

The service medical records from the veteran's second period 
of active duty reveal complaints of, diagnosis of and 
treatment for variously diagnosed headaches included tension 
headaches, vascular headaches, questionable cluster 
headaches, possible sinus headaches, muscle contraction 
headaches and migraine headaches beginning in 1972.  Numerous 
records note the veteran had a history of migraine headaches 
since he was five years old.  

The service medical records further show diagnoses of 
sensorineural hearing loss in the left ear.  The records 
reveal that in July 1971 the veteran reported that he had 
multiple ear infections with occasional hearing loss.  The 
veteran reported that he had always had decreased hearing in 
his left ear.  

In August 1971, the veteran reported that he had difficulty 
hearing out of his left ear.  It was noted that he had always 
experienced decreased hearing acuity, but that this had 
increased over the prior four days.  

In September 1971, the veteran sought treatment for a long 
history of ear problems.  It was noted that he had had 
hearing loss for several years and ear trouble all his life.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
Not 
reported
60

The impression was serous otitis media left greater than 
right.  

In December 1971, it was noted the veteran had recurrent 
serous otitis media with known hearing loss in the left ear 
for many years.  The impression was neuro-sensory hearing 
loss in the left ear.  

At the time of a December 1972 Officer Candidate School 
examination, migraine headaches were not reported.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
60
Not 
reported 
15

On the report of medical history portion of the examination, 
the veteran indicated that he had experienced frequent or 
serve headaches but denied hearing loss.  It was noted he had 
been treated for recurring migraine headaches.  

In November 1973, the veteran reported that he had a long 
history of pressure type generalized headache.  The 
impression was that the headaches were not vascular but were 
muscular and related to "psych" factors. 

A clinical record dated in December 1975 notes that 
audiological evaluation revealed sensorineural hearing loss 
in the left ear.  It was reported that there was a slight 
decrease in hearing acuity at 2000 and 4000 Hertz when 
compared to testing in 1974.  "A possibility exists of a 
progressive sensori-neural hearing loss."  

On audiological evaluation in March 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
30
65
Not 
reported
65

In October 1980, the veteran sought treatment for progressive 
hearing loss in the left ear.  It was noted he had a history 
of hearing loss for 14 years.  He also had a history of 
chronic otitis media.  The assessment was chronic otitis 
media of the left ear and neurosensory hearing loss either 
secondary to the otitis media or to "CPL."  

In November 1980, it was noted the veteran had neuro-sensory 
high frequency hearing loss starting at 2000 Hertz.  Speech 
discrimination was 86 percent in the left ear.  

A reenlistment examination was conducted in October 1982.  
The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
20
65
70
80

On the Report of Medical History portion of the examination, 
the veteran indicated that he experienced frequent or severe 
headaches as well as headaches.  It was noted he had a 
lifelong history of migraine headaches that were well 
controlled on medication.  It was also noted he had a history 
of hearing loss in the left ear secondary to mortar and 
artillery fire in Vietnam.  

On audiological evaluation in January 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
30
70


On audiological evaluation in February 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
50
70
75


On audiological evaluation in August 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
50
70
75

A clinical record dated in December 1985 includes the 
notation that the veteran had a history of noise exposure and 
noise trauma to the left ear with documented hearing loss in 
the left ear.  

On audiological evaluation in December 1985, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
70
65
75

JA clinical record dated in May 1987 includes the notation 
that there had been no change in the veteran's hearing acuity 
since 1982.  The assessment was high frequency sensorineural 
hearing loss in the left ear.  

On audiological evaluation in May 1987, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
35
Not 
reported
45

On the Report of Medical History portion of the May 1987 
examination, the veteran denied experiencing frequent or 
severe headaches and also denied hearing loss.  It was noted 
the veteran has multiple ear infections with occasional 
hearing loss.  

An over 40 examination was conducted in August 1986.  It was 
noted the veteran had hearing loss with a hearing aid in the 
left ear.  

On audiological evaluation in December 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
70
75
65

Speech audiometry revealed speech recognition ability of 90 
and 84 percent in the left ear.

A retirement examination was conducted in May 1988.  



HERTZ



500
1000
2000
3000
4000
LEFT
20
15
55
70
70

It was noted the veteran had hearing loss in the left ear.  
Migraine headaches were also reported.  On the Report of 
Medical History portion of the examination it was noted the 
veteran had a history of migraines and also hearing loss in 
the left ear.  

A VA audiology examination was conducted in October 1988.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
Not 
reported
15
70
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  The examiner noted the veteran had 
severe high frequency sensorineural hearing loss in the left 
ear.  The veteran reported that he had been exposed to loud 
artillery in service with shells landing directly to his 
left.  He indicated that he had had the hearing loss for 21 
years.  He had a history of otitis in childhood.  The 
pertinent impression was sensorineural hearing loss probably 
secondary to acoustic trauma.  

A September 1988 VA examination included the notation that 
the veteran complained of headaches three to four times per 
week.  The pertinent diagnosis was migraine headache.  

In December 1988, the RO denied service connection for left 
ear hearing loss and for headaches.  The RO determined that 
the hearing loss and headaches pre-existed service and were 
not aggravated by service.  The veteran was informed of the 
rating decision and of his procedural and appellate rights 
via correspondence dated in December 1988.  He did not appeal 
this denial of service connection for left ear hearing loss 
and for headaches.  The December 1988 decision became final 
in December 1989.  

The evidence added to the record subsequent to the December 
1988 rating decision that denied service connection for left 
ear hearing loss and for headaches is set out below.  

Treatment records dated in May 1991 from Long Beach Naval 
Hospital did not include any pertinent evidence.  

Private clinical records were received which reveal 
complaints of and treatment for headaches.  In March 1997, an 
assessment of headaches secondary to sleep apnea was made.  A 
clinical record dated in December 1997 includes the 
assessment of headache secondary to migraine versus sleep 
apnea.  

The veteran testified before the undersigned Member of the 
Board in June 2000.  He reported that he had had problems 
with his hearing when growing up.  He also stated that he had 
a perforated eardrum when he was six months old as well as 
mastoiditis and frequent ear infections.  He testified that 
he was not on profile for hearing loss when he enlisted in 
the service but was on profile when he was discharged.  He 
reported that he was exposed to incoming artillery fire and 
noted a problem with his hearing after that.  He was issued 
hearing aids during active duty.  He testified he had had 
migraines all his life.  He indicated that prior to going on 
active duty, he had migraines once or twice per year but that 
after he started on active duty they occurred once or twice 
per month.  He reported VA medical professionals had informed 
him that his headaches were related to PTSD.  He testified 
that he had been informed that his hearing loss and migraine 
headaches were aggravated by active duty.

The results of a private audiologic evaluation conducted in 
September 2000 are of record.  Under the heading clinical 
history, it was noted the veteran had unilateral hearing 
loss, which he attributed to military service.  The veteran 
reported that he had been exposed to explosives including 
gunfire.  Testing revealed that pure tone thresholds in the 
left ear were within normal limits through 1000 Hertz, 
sloping steeply to a severe loss in the high Hertz.  The 
pertinent summary from the testing was severe high frequency 
sensorineural hearing loss.  The examiner opined that "such 
hearing loss may be related to noise exposure.  [The veteran] 
is right handed and in shooting with rifles, etc. it is known 
that the "down-barrel" ear often has greater involvement."

A letter from W. Hornstein, M.D. dated in August 2000 has 
been associated with the claims file.  The doctor reported 
that he had evaluated the veteran in the past for migraines 
and was consulted to determine if there was a relationship 
between the veteran's Post Traumatic Stress Disorder (PTSD) 
and worsening of the migraine headaches.  The doctor noted 
that the veteran had experienced migraines since he was a 
child and the frequency of the headaches before 1966 was two 
to three episodes per year.  It was further noted that after 
1967, the frequency had been gradually increasing to the 
present maximum of two to three headaches per week in 1984 
and l985.  The doctor wrote that the veteran had been 
diagnosed with PTSD and that the migraine headaches had 
gradually increased since the onset of the veteran's PTSD 
symptoms in 1966 and 1967.

A neurologic examination was conducted.  The impression from 
the examination was chronic migraine headaches, chronic 
contraction headaches and PTSD.  Dr. Hornstein opined that 
there was no doubt stress related to PTSD can increase the 
frequency and severity of migraine headaches.  The doctor 
reported that "[i]t is certainly more likely than not that 
the post traumatic stress disorder has increased the 
frequency of [the veteran's] migraine headaches as well as 
the severity in some cases."  

A letter dated in August 2000 from C. Braden, M.D. includes 
the doctor's opinion that the increasing severity of the 
veteran's headaches contributed to PTSD and major depression 
and that the PTSD and major depression exacerbated and 
contributed to the worsening of the veteran's migraine 
headaches.  

In a June 2000 letter, B. Ghatan, M.D. reported he had been 
treating the veteran for migraine headaches.  



Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

Also, a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.


Whether new and material evidence has 
been submitted RO reopen the claim of 
entitlement to service connection for 
left ear hearing loss.

Analysis

The claim was originally denied by the RO in December 1988 as 
it was determined that the hearing loss pre-existed active 
duty and the disorder was not aggravated by active duty.

The veteran's testimony at the June 2000 Central Office 
hearing is new and material.  The veteran testified that his 
hearing loss decreased during active duty and noted exposure 
to artillery fire as a potential cause. 

The report of the private audiological testing conducted in 
September 2000 is also new and material.  The examiner 
provided an opinion to the effect that the veteran's hearing 
loss "may be" related to noise exposure and the only 
acoustic trauma reported by the veteran was exposure to 
explosives and gunfire during active duty.  This examination 
report potentially links left ear hearing loss to acoustic 
trauma from active duty.  

The Board finds evidence which was submitted subsequent to 
the December 1988 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or duplicative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for left ear hearing loss.  

The Board finds that additional evidentiary development is 
required prior to adjudicating the reopened claim for service 
connection for left ear hearing loss.  This development is 
addressed in the remand portion of this decision.  

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
migraine headaches.

Analysis

The RO initially denied this claim in December 1988 as it was 
determined that the migraine headaches had pre-existed active 
duty and were not aggravated by active duty.  

The veteran's testimony before the undersigned Member of the 
Board in June 2000 is new and material.  The veteran 
testified that his pre-existing headaches increased in 
frequency during active duty.  The veteran is competent to 
report on the frequency of the headaches he experiences.  The 
testimony provides evidence of potential aggravation of the 
migraine headaches as a result of active duty.  

The August 2000 letters from Dr. Hornstein and Dr. Braden are 
new and material.  These two letters from private physicians 
include competent opinions to the effect that the veteran's 
migraines were aggravated by his service-connected PTSD.  
This evidence supports the veteran's claim of entitlement to 
service connection for migraine headaches on the basis of 
aggravation.  

The Board finds that the above referenced evidence submitted 
subsequent to the December 1988 rating decision bears 
directly and substantially upon the claim of entitlement to 
service connection for migraine headaches; is not cumulative 
or duplicative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for migraines.  

The Board finds that additional evidentiary development is 
required prior to adjudicating the reopened claim for service 
connection for migraines.  This development is addressed in 
the remand portion of this decision.  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for left ear hearing loss 
and for migraines are reopened; to that extent only the 
appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  As the Board has 
determined that additional development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board notes the service medical records from the 
veteran's first period of active duty have not been 
associated with the claims files.  The Board finds the RO 
must attempt to obtain these records.  Under the provisions 
of the Veterans Claims Assistance Act of 2000, the RO's 
efforts to obtain the records must continue until the records 
are obtained unless it is reasonably certain that the records 
do not exist or that further efforts to obtain the records 
would be futile.  38 U.S.C. § 5103A (b)(3).  

The veteran has claimed entitlement to service connection for 
bladder cancer claimed as secondary to herbicide exposure.  
Associated with the claims files are two clinical records 
dated in January 1995 which note the presence of a bladder 
tumor.  The veteran testified at a June 2000 Central Office 
hearing that he had been informed by a doctor that he had 
bladder cancer that was caused by exposure to the herbicide, 
Agent Orange.  The Veterans Claims Assistance Act of 2000 
provides that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C. § 5103A(d)(1).  The Board 
finds an examination and opinion are required in order to 
decide this claim.  The Board further finds the veteran must 
be informed that he should obtain in writing, an opinion from 
the above referenced doctor that links bladder cancer to 
active duty in any way including exposure to herbicides.  

The veteran's claim of entitlement to service connection for 
left ear hearing loss has been reopened.  Associated with the 
claims files is the report of private audiologic testing 
conducted in September 2000.  The examiner who produced the 
report opined that the veteran's hearing loss may be related 
to noise exposure to during active duty.  This examiner did 
not, however, address the fact that the veteran had well-
documented left ear hearing loss which existed prior to 
active duty.  There is no evidence showing the examiner had 
access to the veteran's complete claims files and service 
medical records when formulating the opinion.  The Board 
finds a remand is required in order to obtain an opinion 
based on all the evidence of record as to whether the veteran 
had left ear hearing loss which was related to active duty in 
any way.  

The veteran's claim of entitlement to service connection for 
migraine headaches has been reopened.  There are opinions of 
record from private health care providers showing that the 
service-connected PTSD had exacerbated the migraine 
headaches.  These opinions, however, are based on a medical 
history supplied by the veteran and not on a review of the 
service medical records.  Dr. Hornstein references PTSD 
symptomatology that was present in 1966 and 1967.  As noted 
above, however, the service medical records from the 
veteran's first period of active duty from September 1963 to 
April 1967 have not been associated with the claims files.  
The Board finds an opinion is required, based on a review of 
all the evidence of record including the service medical 
records, to determine if the veteran's pre-existing migraine 
headaches were exacerbated by any incident of active duty or 
by the service-connected PTSD.  

Therefore, for these reasons, a remand is required.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for bladder 
cancer, left ear hearing loss and/or for 
migraine headaches.  After securing and 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should take all necessary steps to 
obtain a written opinion from the health 
care provider referenced by the veteran 
at his hearing, as having linked his 
bladder cancer to exposure to herbicides.  
In this regard the RO should ensure that 
it has obtained all pertinent records 
from the health care provider.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for a VA medical 
examination(s) by an appropriate medical 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any bladder 
cancer, left ear hearing loss and/or 
migraine headaches found on examination.  
The claims file and a separate copy of 
this remand must be reviewed by the 
examiner(s) prior to completion of the 
examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims file 
was in fact reviewed in conjunction with 
the examination(s).

Any indicated testing should be 
accomplished, a written interpretation of 
which should be associated with the claims 
file.  

The examiner(s) is (are) requested to 
identify whether the veteran currently has 
bladder cancer, left ear hearing loss or 
migraine headaches.  If any of these 
disorders are found, the examiner(s) must 
provide an opinion as whether it is as 
likely as not that the specific disorders 
were in any way related to an injury or 
disease during service.  The examiner(s) 
should also express an opinion as to 
whether migraines were permanently 
aggravated by the veteran's service 
connected PTSD.  The examiner(s) should 
give reasons for any opinions provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination(s) and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for bladder cancer, 
left ear hearing loss and migraine 
headaches.  

If any benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin 
	Member
	Board of Veterans' Appeals



 


